 4:17-cr-03121-RGK-CRZ Doc # 158 Filed: 02/18/21 Page 1 of 1 - Page ID # 885




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:17CR3121

      vs.
                                                          ORDER
SAMUEL TURNER,

                   Defendant.


      IT IS ORDERED that the defendant’s motion to extend (Filing 157) is denied
without prejudice to reassertion at the time of filing a § 2255 motion.

      Dated this 18th day of February, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
